Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.

DETAILED ACTION
The present application, filed on December 14, 2020, in which claims 1-19 were
presented for examination, of which claim 19 was added, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wearable article is a backpack, a handbag, a shoulder bag, a fanny pack, a side bag, a sports bag, a purse, or a toiletry bag (claim 18)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Objections
Claims 7, 8, and 15 are objected to because of the following informalities: they recite the limitation "the inside of the water-tight inner pocket”. Examiner suggests changing the limitation to “an inside of the water-tight inner pocket” since the “inside of the water-tight inner pocket” was not previously introduced. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 13 and 19 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claims 13 and 19, the limitations “to come in contact with skin of a wearer” in line: 4 and 3, respectively, are claiming a human organism. Examiner suggests changing the limitations to “configured to come in contact with skin of a wearer”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “can be” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.
Claims 2-12 and 14-18 are rejected because they depend directly or indirectly on rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 10-14, 17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murphy (US Patent 5,421,032) as best understood.
Regarding claim 1, Murphy discloses a wearable article (20, Fig. 1)  comprising wearable material (42, Fig. 2), an inner material layer (44), and at least one water-tight inner pocket (60), wherein the inner pocket (60) is formed of at least one water-tight material (Col. 2, lines: 13-14) and can be closed in a water-tight and dirt-resistant manner by a water-tight closure (64); wherein, on the surface of the closure situated on the outside with respect to the inner pocket (60, examiner notes the “closure”, 64, is shown as being on the outside of the “inner pocket” as shown in Fig. 1-3), securing elements (combination of 66, 67, and 80) arrange  the water-tight inner pocket (60) on the wearable material of the wearable article (Col. 3, lines: 3-5); (see annotated Fig. 2 below) faces inside the wearable article (examiner notes the annotated surface in Fig. 2 is shown as facing the “inside the wearable article”) and is at least partially received in the inner material layer (44, examiner notes the annotated surface in Fig. 2 is shown as “at least partially received in the inner material layer”).

    PNG
    media_image1.png
    380
    575
    media_image1.png
    Greyscale

Fig. 1-Examiner Annotated

    PNG
    media_image2.png
    193
    394
    media_image2.png
    Greyscale

Fig. 2-Examiner Annotated


    PNG
    media_image3.png
    326
    390
    media_image3.png
    Greyscale

Fig. 3-Examiner Annotated

Regarding claim 2, Murphy discloses the inner pocket (60, Fig. 1-3) is at least one of stitched to the wearable article (Col. 2, lines: 66-67 and Col. 3, lines: 3-5).  

Regarding claim 3, Murphy discloses the water-tight inner pocket (60, Fig. 1-3) is detachably connected to the wearable article (20, examiner notes the inner pocket, 60, is shown as “detachably connected to the wearable article” in Fig. 3-4 since the pocket can be taken out of the wearable material, 42, and inner material layer, 44).  

Regarding claim 4, Murphy discloses the water-tight inner pocket (60, Fig. 1-3) is detachably connected to the wearable article (20) by at least one hook and loop fastener (95, Col. 3, lines: 14-16, examiner notes the inner pocket, 60, is shown as “detachably connected to the wearable article” in Fig. 3-4 since the pocket can be taken out of the wearable material, 42, and inner material layer, 44).  

Regarding claim 5, Murphy discloses the material of the inner pocket (60, Fig. 1-3) is selected from a group comprising polyvinyl chloride (Col. 2, lines: 48-50, examiner notes “vinyl” is well known in the art as “polyvinyl chloride”)

Regarding claim 6, Murphy discloses the water-tight inner pocket (60, Fig. 1-3) is at least partially permeable to air (Examiner notes one of ordinary skill in the art would recognize the pocket, 60, is permeable to air when opening, 62, is opened).

Regarding claim 8, Murphy discloses the inside of the water-tight inner pocket (shown in Fig. 2) is formed from a water-repellent material (Col. 2, lines: 48-50, examiner notes “vinyl” is well known in the art as being a “water-repellent material”).  

Regarding claim 10, Murphy discloses the water-tight closure (64, Fig. 1-3) is a click closure (Col. 2, lines: 51-52, examiner notes “interlocking lips” are a type of “click closure”).
  
Regarding claim 11, Murphy discloses the inner material layer (44, Fig. 1-3) is attached to the inner pocket (60) by at least one connection point (Col. 3, lines: 3-5, examiner notes the “at least one connection point” is where the securing elements, combination of 66, 67, and 80, are stitched to the pocket, 40F).  

Regarding claim 12, Murphy discloses the inner material layer (44, Fig. 1-3) supports the water-tight inner pocket (60, examiner notes the layer, 44, is shown as “supporting the water-tight inner pocket” in Fig. 1 and 2)

Regarding claim 13, Murphy discloses the inner material layer (44, Fig. 2) is formed in one piece with the water-tight inner pocket (60) (examiner notes the layer, 44, is formed in “one piece” with the pocket, 60, through  the securing elements, combination of 66, 67, and 80) to come in contact with skin of a wearer (Col. 3, lines: 10-13, examiner notes element 60 comes into contact with “skin of a wearer” when items are placed inside and taken out, such as element 99) .  

Regarding claim 14, Murphy discloses at least at one end of the closure of the water-tight inner pocket (see annotated Fig. 3 above), a holding device (66) is arranged which serves as an opposite holding point for operating the closure (64, examiner notes tab, 66, acts as an “opposite holding point for operating the closure”)

Regarding claim 17, Murphy discloses the wearable article (20, Fig. 1) is a pair of swimming trunks (Col. 2, line: 12).  

Regarding claim 19, Murphy discloses the inner material has a surface area (see annotated Fig. 1 above) that is larger than a surface area of the water-tight inner (see annotated Fig. 1 above) and comes in contact with skin of a wearer (Col. 2, lines: 28-30, are made of the inner material layer, 44,  which would “come into contact with skin a wearer” as shown in Fig. 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Stanislaw (US Patent 5,165,115) as best understood.
	Regarding claim 9, Murphy discloses the invention substantially as claimed above.
	Murphy does not disclose the water-tight closure is a zipper.
	However, Stanislaw teaches yet another wearable article, wherein Stanislaw teaches a water-tight closure (54, Fig. 2) is a zipper (Col. 6, lines: 1-3).
	It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use a zipper as taught by Stanislaw as the fastener for the water-tight closure of Murphy. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because zippers were a well-known fastener for wearable wearable articles as taught by Stanislaw, in order to reduce manufacturing expenses.

Regarding claim 15, Murphy discloses the invention substantially as claimed above.
	Murphy does not disclose a further smaller inner pocket.
	However, Stanislaw teaches yet another wearable article, wherein Stanislaw teaches an inner pocket (12) and a further smaller inner pocket (14) is arranged on the inside of the inner pocket (12, Fig. 1-4).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner pocket disclosed by Murphy, by incorporating a further smaller inner pocket as taught by Stanislaw, in order to prevent small items from passing though the inner pocket.

Regarding claim 16, Murphy in view of Stanislaw do not explicitly disclose the outside of the water-tight inner pocket is flocked with a further material to increase the wearing comfort.  
However, the limitation “flocked with a further material”, renders this claim a product-by-process claim. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and 
Therefore, a person of ordinary skill in the art would recognize that the prior-art device disclosed by Murphy in view of Stanislaw  would have the same parameters used to create the applicants claimed invention.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Angus et al. “Angus” (US Patent 6,698,636) as best understood.
Regarding claim 7, Murphy discloses the invention substantially as claimed above.
	Murphy does not disclose the inside of the water-tight inner pocket s formed from a non-water-tight material.
	However, Angus teaches yet another wearable article, wherein Angus teaches inner pockets (10A and 10B, Fig. 10) is formed from a non-water-tight material (Col. 10, lines: 15-25, and Col. 8, lines: 12-20 and 24-26, examiner notes “woven fibers” are known in the art as being “non-water tight materials”). 
It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use a non-water tight material, i.e. woven fibers as taught by Angus as the material for the inside of the inner pockets disclosed by Murphy. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because woven fibers were a well-known Angus, in order to improve comfort when a hand is placed within the inner pocket.

Regarding claim 18, Murphy discloses the invention substantially as claimed above.
	Murphy does not disclose the wearable article is a fanny pack.
	However, Angus teaches yet another wearable article, wherein Angus teaches a fanny pack (examiner notes the “fanny pack” is shown in Fig. 1 and 2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable article disclosed by Murphy, by making it a fanny pack as taught by Angus, in order to use the wearable article to hold belongings when not swimming.

Conclusion
The prior art made of record and not relied upon is considered pertinent (See
PTO-892) to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAKOTA MARIN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHALED ANNIS/Primary Examiner, Art Unit 3732